Citation Nr: 1522343	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-33 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable evaluation for left testicular cancer, status post orchiectomy and radiation treatment, with residual scar.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 2009 that granted service connection for residuals of testicular cancer, rated noncompensably disabling; the Veteran appealed the noncompensable rating.  

The issue of entitlement to service connection for residuals of radiation treatment for left testicular cancer, to include a low back disability with radiation of pain into the lower extremities, including piriformis syndrome, has been raised by the record in a May 2011 statement.  In the May 2011 statement, the Veteran said that he had a lot of problems with the left side of his body from the stomach down to the toes, due to radiation.  A service treatment record dated in February 1990 noted "lower back pain could be from kidneys diarrhea [for 4 days].  Problems could be from radiation treatment."  Post-service VA treatment records dated from 2012-2013 show that in January 2013, piriformis syndrome of the left buttock was noted, which had been diagnosed in 2011.  In March 2013, peripheral neuropathy due to radiculopathy was noted.  Because the claims have not been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While he was on active duty, the Veteran was found to have left testicular cancer.  He underwent a left inguinal orchiectomy in November 1989, followed by radiation treatment in January 1990, with chronic drainage of the left groin incision.  He was treated for this, but as late as June 1991, when he was in the National Guard, he again was seen complaining of an infected and draining incision in the groin area.  At that time, the incision was noted to be approximately 10 cm long, about 3 cm of which had not properly healed.  The assessment was recurrent wound infection.  

He was afforded a VA examination in September 2009, more than 5 years ago, at which time the scar was noted to be 8 cm long, and depressed about 1 cm.  The Veteran should be afforded a current examination to determine whether this scar meets the criteria for a compensable evaluation under Diagnostic Code 7801, pertaining to scars that are deep and nonlinear.  

In addition, on the September 2009 VA examination, the Veteran reported some post-void dribbling that caused him to change his underpants about 1-2 times per week.  Since then, although available treatment records, dated from 2012-2013, do not show voiding dysfunction, they do show that in May 2012, the Veteran was seen complaint of a 3-week history of groin pain in the inguinal area.  Given these factors, and the more than 5 years that have elapsed since the last and only VA examination, the Board is of the opinion that a current examination should be obtained.  

Accordingly, the case is REMANDED for the following action:


1.  Obtain all VA treatment records dated from September 2013 to the present.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the current manifestations and severity of residuals of left testicular cancer, status post orchiectomy and radiation treatment.  This examination should include a genitourinary examination, as well as an examination of the post-surgical scar, noted in the service treatment records to be manifested by recurrent infections for at least a year-and-a-half after the surgery.  All findings should be reported in detail, and the Veteran's electronic claims file must be available to the examiner in conjunction with the examination.  

3.  After completing the above, and any other indicated development, the Veteran's claim for an initial compensable rating for left testicular cancer, status post orchiectomy and radiation treatment, should be readjudicated based on the entirety of the evidence.  Consideration should be given under both the criteria for rating genitourinary conditions, and for rating scars.  If the claim remains less than a full grant of the benefit sought, the Veteran should be issued a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

